      Case 1:20-cv-00778-NONE-JLT Document 58 Filed 03/26/21 Page 1 of 9

 1   Brandt L. Wolkin, Esq. (SBN 112220)
     bwolkin@wolkincurran.com
 2   Catharine M. Tolson, Esq. (SBN 271223)
     ctolson@wolkincurran.com
 3   WOLKIN · CURRAN, LLP
     111 Maiden Lane, Sixth Floor
 4   San Francisco, California 94108
     Telephone:    (415) 982-9390
 5   Facsimile:    (415) 982-4328
 6   Attorneys for Defendant
     NAVIGATORS SPECIALTY
 7   INSURANCE COMPANY
 8

 9                                UNITED STATES DISTRICT COURT
10                           EASTERN DISTRICT OF CALIFORNIA
11   OLD REPUBLIC GENERAL INSURANCE                     Case No.: 1:20-CV-00778-NONE-JLT
     CORPORATION
12
                                                        STIPULATED DEPOSITION
13                   Plaintiff,                         PROTOCOL; and [PROPOSED]
                                                        ORDER APPROVING STIPULATED
14           v.                                         DEPOSITION PROTOCOL
                                                        (Doc. 57)
15   AMTRUST INTERNATIONAL
     UNDERWRITERS LTD., COLONY
16   INSURANCE COMPANY, EVEREST
     INDEMNITY INS. CO., LIBERTY
17   SURPLUS INSURANCE, NAVIGATORS
     SPECIALTY INS. CO., PEERLESS
18   INSURANCE CO., THE OHIO
     CASULATY INS. CO., TOKIO MARINE
19   SPECIALTY INSURANCE CO., U.S.
     SPECIALTY INSURANCE COMPANY,
20   and DOES 1 through 10,

21                   Defendants.

22

23          The parties submit that, given the ongoing COVID-19 pandemic, good cause exists
24   for entry of the stipulated deposition protocol outlined herein. See, e.g., Sinceno v. Riverside
25   Church in the City of N.Y., 2020 U.S. Dist. LEXIS 47859, at *1 (S.D.N.Y. Mar. 18,
26   2020) (approving all depositions being taken by “telephone, videoconference, or other
27   remote means” in view of the COVID-19 pandemic); see also Pearlstein v. Blackberry Ltd.,
28   2020 U.S. Dist. LEXIS 47032, at *2-3 (S.D.N.Y. Mar. 16, 2020) (same); Thomas v.
                                                   1.
     STIPULATED DEPOSITION PROTOCOL; AND                                   CASE NO. 1:20-CV-00778
     [PROPOSED] ORDER
          Case 1:20-cv-00778-NONE-JLT Document 58 Filed 03/26/21 Page 2 of 9

 1   Wallace, Rush, Schmidt, Inc., 2020 U.S. Dist. LEXIS 46925, at *6 (M.D. La. Mar. 18,
 2   2020) (same). Cf. Automatic Equip. Mfg. Co. v. Danko Mfg., 2020 U.S. Dist. LEXIS 47350,
 3   at *6 (D. Neb. Mar. 12, 2020) (permitting parties to hold Markman hearing by
 4   videoconference); ResCap Liquidating Tr. v. Primary Residential Mortg., 444 F. Supp. 3d
 5   967, 2020 U.S. Dist. LEXIS 44607, at *3 (D. Minn. Mar. 13, 2020) (COVID-19
 6   “establish[ed] good cause for remote testimony.”). Accordingly, pursuant Rules 1 and 29 of
 7   the Federal Rules of Civil Procedure, Amtrust International Underwriters Ltd., Navigators
 8   Specialty Insurance Company, Peerless Insurance Company and The Ohio Casualty
 9   Insurance Company, and U.S. Specialty Insurance Company (collectively, the “Parties”)
10   submit the following stipulated deposition protocol for depositions in this matter:
11   I.       DEFINITIONS
12            A.    “Attending counsel” shall mean any legal counsel for a party that is attending
13   the deposition of a non-party.
14            B.    “Court reporter” shall mean an individual retained by the deposing party to
15   transcribe the oral testimony offered at a deposition in the litigation and who is authorized to
16   administer oaths either by federal law or by the law of the place of examination.
17            C.    “Deposition” shall mean any deposition upon oral examination taken
18   pursuant to Fed. R. Civ. P. 27, Fed. R. Civ. P. 30, Fed. R. Civ. P. 45, or any court order.
19            D.    “Deposing counsel” shall mean the legal counsel of the party or parties
20   noticing and taking a deposition in the litigation.
21            E.    “Defending counsel” shall mean the legal counsel (including counsel of
22   record and agency/in-house counsel) of the party, parties, non-party, or non-parties
23   defending a deposition in the litigation.
24            F.    “Exhibit” shall mean any Document or Electronically Stored Information that
25   is marked as an exhibit during a Deposition.
26            G.    “Parties” shall mean Plaintiffs, Defendants, and their current and former
27   employees, executives, officers, and directors.
28   ///
                                                    2.
     STIPULATED DEPOSITION PROTOCOL; AND                                    CASE NO. 1:20-CV-00778
     [PROPOSED] ORDER
      Case 1:20-cv-00778-NONE-JLT Document 58 Filed 03/26/21 Page 3 of 9

 1             H.   “Non-parties” shall mean all natural or legal persons that are not Parties from
 2   whom a Party is seeking testimony at a deposition in the litigation.
 3   II.       GENERAL PRINCIPLES AND DURATION OF THIS ORDER
 4             A.   This Order is intended to allow the parties to continue deposition discovery in
 5   light of the ongoing COVID-19 pandemic.
 6             B.   The Court and counsel recognize that the COVID-19 pandemic requires the
 7   parties to be flexible in completing deposition discovery in this litigation. The parties agree
 8   to take steps that will enable deponents, deposing counsel, defending counsel, and attending
 9   counsel to complete depositions in a manner that also takes into account the needs of
10   dependent care and personal health care. In light of the developing public health situation,
11   the parties and non-parties shall meet, confer, and cooperate with one another regarding the
12   scheduling of depositions and the procedures for taking depositions. In doing so, the parties
13   and non-parties shall make all reasonable efforts to accommodate reasonable requests for
14   continuances of depositions due to illnesses or dependent care needs of attorneys, deponents,
15   or the court reporter.
16             C.   Deposing counsel and defending counsel agree to notice depositions
17   sufficiently early to allow defending counsel time to prepare the deponent to testify remotely
18   and agree to accommodate reasonable scheduling requests. Twenty-one days’ notice shall
19   typically be considered reasonable notice of the deposition.
20             D.   Unless otherwise stated, this Order is not intended to alter, expand, or limit
21   the applicable Federal Rules of Civil Procedure, Federal Rules of Evidence, and/or court
22   orders.
23   III.      PROCEDURES FOR TAKING THE INITIAL DEPOSITION
24             A.   Pursuant to Fed. R. Civ. P. 29(a) and Fed. R. Civ. P. 30(b)(4), depositions in
25   this litigation shall be taken by remote means that comply with local, state and federal
26   guidance, regulations, and orders concerning social distancing and public health, unless all
27   participants in the deposition, including the deponent, defending counsel, attending counsel,
28   and the court reporter, agree that remote means are not necessary. “Remote means” shall
                                                  3.
     STIPULATED DEPOSITION PROTOCOL; AND                                    CASE NO. 1:20-CV-00778
     [PROPOSED] ORDER
       Case 1:20-cv-00778-NONE-JLT Document 58 Filed 03/26/21 Page 4 of 9

 1   include (a) telephone, (b) video-conferencing platforms that allow for the deponent,
 2   attending counsel, deposing counsel, defending counsel, court reporter, and videographer to
 3   participate in a deposition without attending the deposition in-person, or (c) any other means
 4   that the deposing counsel, defending counsel, and attending counsel agree to.
 5          B.      Pursuant to Fed. R. Civ. P. 30(f)(2), deposing counsel shall be responsible for
 6   ensuring that any exhibits that they wish to mark and use at the deposition can be shown to
 7   the witness in a manner that enables the witness to review the exhibits during the course of
 8   the deposition. Acceptable means of marking and using exhibits for a deposition shall
 9   include: (a) sending via Fed Ex, U.S. Postal Service, or UPS pre-marked exhibits to the
10   deponent, defending counsel, attending counsel, and the court reporter in advance of the
11   deposition; (b) emailing pre-marked exhibits to the deponent, defending counsel, attending
12   counsel, and the court reporter in advance of the deposition; (c) using a video conferencing
13   platform that enables deposing counsel to share exhibits with the deponent, court reporter,
14   defending counsel, and attending counsel; or (d) any other means that the deposing counsel,
15   defending counsel, and attending counsel agree to.      If the remote means utilized does not
16   permit for the court reporter to mark exhibits remotely, deposing counsel shall be
17   responsible for pre-marking exhibits.
18          C.      As used in Fed. R. Civ. P. 28(a)(1)(A), the “place of examination” is the
19   location of the deponent. A court reporter may administer an oath concerning a deposition
20   via remote means.
21          D.      Deposing counsel and defending counsel shall meet, confer, and cooperate to
22   ensure that the deponent has technology sufficient to attend a deposition via remote means.
23   If necessary, this shall include arranging for the deponent to participate in a “test run” of the
24   deposition video conferencing software being utilized at the expense of the deposing party.
25          E.      Deposing counsel is responsible for ensuring that the remote means utilized
26   for a deposition allow for the court reporter to accurately record the deponent’s testimony.
27   Either deposing counsel or defending counsel may elect to have a technical specialist attend
28   ///
                                                   4.
     STIPULATED DEPOSITION PROTOCOL; AND                                    CASE NO. 1:20-CV-00778
     [PROPOSED] ORDER
       Case 1:20-cv-00778-NONE-JLT Document 58 Filed 03/26/21 Page 5 of 9

 1   a deposition taken by remote means to ensure that technical issues are dealt with in a timely
 2   manner.
 3          F.      Deposing counsel shall bear the cost of ensuring that the deponent has the
 4   proper software, hardware and other relevant equipment to attend a deposition by video
 5   conference.
 6          G.      Should technical issues prevent the court reporter from reliably hearing or
 7   transcribing the testimony at any deposition taken pursuant to this order and such technical
 8   issue cannot be remedied in a timely manner, deposing counsel, defending counsel, and
 9   attending counsel shall meet, confer, and cooperate with one another regarding the
10   rescheduling of the deposition.
11          H.      In addition to recording deposition testimony by stenographic means, the
12   deposing party may record the deposition via video.
13          I.      All objections to the use and admissibility of the transcript or video of a
14   deposition taken pursuant to this order based on the fact that the deposition was taken by
15   remote means are deemed waived.
16          J.      Deposing counsel and defending counsel shall be responsible for ensuring
17   that they have a means of communicating with co-counsel or the deponent, as the case may
18   be, during breaks in the deposition; the parties agree not to oppose reasonable
19   accommodations to allow such conferences during breaks, as well as communications
20   between co-counsel during the deposition.
21          K.      All persons attending depositions taken by remote means are reminded that
22   the typical rules of professionalism and etiquette during depositions still apply. All persons
23   attending depositions taken pursuant to this order who do not have an immediate need to
24   speak shall ensure that their telephone or video conference lines are muted. In addition, all
25   persons attending depositions taken pursuant to this order shall ensure that they can do so in
26   a space that is relatively free from distractions that would inhibit the course of the
27   deposition.
28   ///
                                                  5.
     STIPULATED DEPOSITION PROTOCOL; AND                                  CASE NO. 1:20-CV-00778
     [PROPOSED] ORDER
      Case 1:20-cv-00778-NONE-JLT Document 58 Filed 03/26/21 Page 6 of 9

 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2   Dated: March 25, 2021                  BRANSON, BRINKOP, GRIFFITH &
                                                    CAMPO, LLP
 3
                                                  /s/ Geoffrey Hutchinson
 4
                                      By:
 5                                                  John R. Campo
                                                 Geoffrey Hutchinson
 6                                      Attorneys for Plaintiff, OLD REPUBLIC
                                       GENERAL INSURANCE CORPORATION
 7

 8
     Dated: March 25, 2021                      WOLKIN • CURRAN, LLP
 9

10                                                /s/ Catharine M. Tolson
                                      By:
11                                                 Brandt L. Wolkin, Esq.
                                                  Catharine M. Tolson, Esq.
12                                         Attorneys for Defendant, NAVIGATORS
                                           SPECIALTY INSURANCE COMPANY
13

14
     Dated: March 25, 2021                      HIRSCH CLOSSON, APLC
15

16                                                  /s/ Lisa Shemonsky
                                      By:
17                                                     Lisa Shemonsky
                                             Attorneys for Defendant, AMTRUST
18                                          INTERNATIONAL UNDERWRITERS
                                                            LTD.
19

20   Dated: March 25, 2021                        ROPERS MAJESKI, PC
21
                                                    /s/ Cameron Miller
22                                    By:
                                                      Blake J. Russum
23                                                    Cameron Miller
                                            Attorneys for Defendant, THE OHIO
24                                         CASUALTY INSURANCE COMPANY
25

26

27

28

                                       6.
     STIPULATED DEPOSITION PROTOCOL; AND                       CASE NO. 1:20-CV-00778
     [PROPOSED] ORDER
      Case 1:20-cv-00778-NONE-JLT Document 58 Filed 03/26/21 Page 7 of 9

 1
     Dated: March 25, 2021                       ROPERS MAJESKI, PC
 2
                                                   /s/ Cameron Miller
 3
                                      By:
 4                                                    Blake J. Russum
                                                      Cameron Miller
 5                                          Attorneys for Defendant, PEERLESS
                                                 INSURANCE COMPANY
 6

 7

 8   Dated: March 25, 2021                    TROUTMAN SANDERS, LLP

 9                                                /s/ Jenni Khuu Katzer
10                                    By:
                                                  Terrence R. Mcinnis
11                                                 Jenni Khuu Katzer
                                       Attorneys for Defendant, U.S. SPECIALTY
12                                             INSURANCE COMPANY
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       7.
     STIPULATED DEPOSITION PROTOCOL; AND                      CASE NO. 1:20-CV-00778
     [PROPOSED] ORDER
      Case 1:20-cv-00778-NONE-JLT Document 58 Filed 03/26/21 Page 8 of 9

 1                                  SIGNATURE ATTESTATION
 2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
 3   Procedures Manual, I hereby certify that the content of this document is acceptable to
 4   counsel for all parties herein, and that I have obtained the authorization of counsel to all
 5   parties herein to affix his or her electronic signature to this document.
 6          I declare under penalty of perjury under the laws of the United States of American
 7   that the foregoing is true and correct and executed on March 25, 2021 in San Francisco,
 8   California.
 9   Dated: March 25, 2021                                  WOLKIN • CURRAN, LLP
10
                                                              /s/ Catharine M. Tolson
11                                                By:
                                                            Brandt L. Wolkin, Esq.
12                                                         Catharine M. Tolson, Esq.
                                                    Attorneys for Defendant, NAVIGATORS
13                                                  SPECIALTY INSURANCE COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   8.
     STIPULATED DEPOSITION PROTOCOL; AND                                    CASE NO. 1:20-CV-00778
     [PROPOSED] ORDER
      Case 1:20-cv-00778-NONE-JLT Document 58 Filed 03/26/21 Page 9 of 9

 1                                       [PROPOSED] ORDER
 2                   APPROVING STIPULATED DEPOSITION PROTOCOL
 3            Pursuant to the Parties’ Stipulation, the Deposition Protocol is approved.
 4
     IT IS SO ORDERED.
 5

 6   Dated:     March 25, 2021                                  /s/ Jennifer L. Thurston
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   1.
     [PROPOSED] ORDER APPROVING STIPULATED                                  CASE NO. 1:20-CV-00778
     DEPOSITION PROTOCOL
